UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For The Quarterly Period Ended June30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period fromto Commission file number- 333-170578 YELLOW7, INC. (Exact name of registrant as specified in the charter) Texas 61-155055 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 104 Hardwicke Lane, Little Elm, Texas (Address of principal executive office) (Zip Code) (972) 731-6720 ext 305 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. LargeAcceleratedFiler o AcceleratedFiler o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act).YES o NO ý As of August 30, 2012, there were 185,400,000 shares of the Registrant's common stock, $.0001 par value outstanding. Table of Contents Yellow7,Inc. Index Page No. PART I—FINANCIAL INFORMATION Item1. Financial Statements 4 Balance Sheets (unaudited) at June 30, 2012 and December31, 2011 5 Statements of Operations (unaudited) for the six months ended June 30, 2011 and 2012 6 Statement of Stockholders Equity (deficit) for June 30, 2012 7 Statements of Cash Flows (unaudited) for the six months ended June 30, 2011 and 2012 8 Notes to Financial Statements 9 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II—OTHER INFORMATION Item1. Legal Proceedings 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Default Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Shareholders 19 Item 5. Other Information 19 Item6. Exhibits 19 Signature 20 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that involve substantial risks and uncertainties. In addition, we, or our executive officers on our behalf, may from time to time make forward-looking statements in reports and other documents we file with the Securities and Exchange Commission, or SEC, or in connection with oral statements made to the press, potential investors or others. All statements, other than statements of historical facts, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words "expect," "estimate," "anticipate," "predict," "believe," "think," "plan," "will," "should," "intend," "seek," "potential" and similar expressions and variations are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Forward-looking statements in this report are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described in the forward-looking statements, including, but not limited to, the risks and uncertainties described in the section entitled "Risk Factors" in our Annual Report on Form10-K filed with the SEC on March 31, 2012, in this report as well as in the other documents we file with the SEC from time to time, and such risks and uncertainties are specifically incorporated herein by reference. Forward-looking statements speak only as of the date the statements are made. Except as required under the federal securities laws and rules and regulations of the SEC, we undertake no obligation to update or revise forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information. We caution you not to unduly rely on the forward-looking statements when evaluating the information presented in this report. 3 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Yellow7, Inc. ("Yellow7" or the "Company") as of June 30, 2012 and December31, 2011 and for the six months ended June 30, 2012included herein have been prepared by the Company, without audit, pursuant to U.S. generally accepted accounting principles and the rules and regulations of the SEC. In addition, certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements reflect, in the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the results for the interim periods. The results of operations for such interim periods are not necessarily indicative of the results for the full year. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form10-K filed with the SEC, on March 31, 2012. 4 Yellow7, Inc. (Formerly Yellow7, LLC) Condensed Balance Sheets June 30, 2012 and December 31, 2011 ASSETS June 30, December 31, (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $7,000 and $3,500, respectively Deferred tax asset Total current assets Furniture and Equipment, net Deferred tax asset - non-current $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities: Accounts payable and accrued expenses $ $ Loans payable - stockholders Loans payable - current portion Total current liabilities Non-current Liabilities Loans payable - net of current portion Total non-current liabilities Stockholders' Equity (Deficiency): Common stock, $0.0001 par value; 250,000,000 shares authorized, 185,400,000 shares issued and outstanding Additional paid in capital ) ) Treasury stock, at cost - ) Retained Earnings (Deficiency) $ $ 5 Yellow7, Inc. (Formerly Yellow7, LLC) Condensed Statements of Operations For the Six Months Ended June 30, 2012 and 2011 (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenue, net $ Cost of sales Contract labor Other costs of sales Total cost of sales Gross profit Operating expenses: Advertising Provision for bad debts - - Depreciation Rent Salaries Telephone Other Net income before other income and expenses Other income and (expenses) Derivative (expense)/income - Income tax benefit (expense) - ) ) ) Interest income - Interest expense - Loss on disposal of fixed assets - ) ) ) Net (loss)/income $ Net (loss)/income per common share - Basic and fully diluted $ Weighted average number of shares outstanding - Basic and fully diluted 6 Yellow7, Inc. (Formerly Yellow7, LLC) Statement of Stockholders' Equity (Deficit) June 30, 2012 (Unaudited) Additional Retained Total Common Stock Paid in Treasury Stock Earnings Stockholders' Shares Amount Capital Shares Amount (Deficiency) Deficiency Balance - January 1, 2011 $ $ ) - $
